Title: To Benjamin Franklin from John Landers and Robert Willcocks, 1 December 1781
From: Landers, John,Willcocks, Robert
To: Franklin, Benjamin


Sir/
Havre De Grace Decemr. 1th. 1781
We have made Bold heare to trouble Your Honour with this petition, and hoping Your goodness will take our Case into Consideration As we have Been hear confined now above this Three Weeks, and for whatt we cant tell, last Januy. We Fitted out of Dunkirk, and went and made our Cruise, and Returned to Murlaix, and Fittied out Again, and Sailed 28th of May from that port, and On 5th of June of [off] Warterford in Ireland, fell in with A Frigate, and was taken, and Carried into that port, And Frome thence, all the Officers Americans, and Frenchmen had there Parole, and While on Parole We never had any Difference, and 20th Octobr. Following The Cartel came, and we Embark’d at Kingsale And arrived, in France, 6th of Novr. Following And When arrived at this port, the French Officers Went to the Commesary and told Him, all manner of Lies, that they could invent, and as we could not Speak the Langauge, they took all the Advantage of us that in there power Lay And cast us Both into Prison, and hear we Lay and not allowed one soul to speaks to us To vendicate our caus, now they told the Commesary That we sided the people in taking the cartel, But how could that be when nither of us can Speak a word of French, and It is very Supprising That there was but Two a American officers On Board, of that Vessel, and they should be Picked out from all the Rest, now if we had Been Frenchman they would not Spook One word about us.
Now Capt Landers Belonging to Sallam In Massachusetts Bay, and the first of this war he Was two Years in Continental army, and from that Imploy he Left, and went privateering and Had the Misfortune to be taken and brought To England, and there put in Plymouth prison And there lay three years, and was Exchang’d to France, and had the good Lock of getting A Vessel, now the Merchants Bleames him For no part of his Conduct, although I Suppose These Villians that went Inform’d about the Cartel told how he gave his Vissel away, For we was Informed that they told him all the Stuf that they could think of.
As for my part I was in the Capacity of A ft. Lieut. and Belonging to Rhode Island.
Now Sir / I hope by the Blesing of God that Your Goodness will try to do something for us to Releave us from this Dismal place of torment, as the Commesary hear tell us that Lays all in your power as we are Americans. Sir / you must ecuse us for not Informing you of our case before as we was not allowed pen In [Ink] nor paper— We are in hopes your Honour will not forget us we are hear Confin’d, Sir your Humbe. petitioners Ever Bound to pray
Sir We are your most Obedt. and Hume. St.
John LandersRobert Willcocks

To the Honourbe. Bejn. Franklin Esqr. Plenipotentiary to the Cort of France for The United States of America

 
Addressed: To / The Honourbe / Benjamin Franklin / Esqr. at / Paris.
Notation: Landers Mr. John & Robert Willcocks. Havre de Grace Decr. 1st. 1781.
